AGREEMENT FOR SEPARATION OF EMPLOYMENT


This Agreement for Separation of Employment (herein the “Agreement”) is made by
and between Robert LeBoeuf (herein “Employee”), a resident of the State of
Tennessee, and Ruby Tuesday, Inc. (“RTI” and/or the “Company”), a Georgia
corporation.


1.             This Agreement stipulates the terms of Employee’s separation of
employment with the Company.


2.             In order to cover the requirements of the Age Discrimination in
Employment Act, Employee has twenty-one (21) days from the date of Employee’s
receipt of this Agreement in which to consider the Agreement.  Employee has the
election to accept or reject this offer within the twenty-one (21) day
period.  It is recommended that Employee consult with an attorney about the
Company's offer and Employee’s rights before signing it. Employee understands he
will not, however, waive or give up any rights or claims he may have against the
Company that may arise after the date that Employee accepts the Company's offer
by signing this Agreement.  If Employee signs this Agreement, Employee
specifically and unequivocally agrees to every term in the Waiver of Rights
attached hereto as Exhibit A and incorporated herein.  If Employee signs this
Agreement, he will have seven (7) days following the signing of the Agreement
and the return of the signed Agreement to change his mind and revoke the
Agreement.  To revoke the Agreement, Employee must ensure that written notice is
delivered to Scarlett May, Senior Vice President and Chief Legal Officer, Ruby
Tuesday, Inc., 150 West Church Avenue, Maryville, Tennessee  37801 by the end of
the day on the seventh calendar day after Employee signs this Agreement.  If
Employee does not revoke this Agreement within seven (7) days of signing, this
Agreement will become final and binding on the day following such seven (7) day
period.  If Employee signs the Agreement and does not revoke it during the seven
(7) day revocation period, it shall become effective as of the last date of
Employee’s employment, October 30, 2013 (alternatively, the “Separation Date”
or “Effective Date”).  Whether or not Employee signs this Agreement, Employee is
no longer an employee of the Company as of the Separation Date.


3.   In consideration of the releases, waivers, representations and obligations
contained herein, Employee shall receive the aggregate sum of Four Hundred Three
Thousand Six Hundred Fifty and No/100 Dollars ($403,650.00), payable in four
separate installments, as follows:  Thirty-Eight Thousand Six Hundred Fifty and
No/100 Dollars ($38,650.00) shall be paid by the 5th business day following the
expiration of the seven (7) day period referenced in Section 2; Two Hundred
Fifteen Thousand and No/100 Dollars ($215,000) shall be paid on January 1, 2014
(or the immediately succeeding business day if such date is not a business day);
Seventy-Five Thousand and No/100 Dollars ($75,000.00) shall be paid on the first
anniversary of the Separation Date (or the immediately succeeding business day
if such date is not a business day); and Seventy-Five Thousand and No/100
Dollars ($75,000.00) shall be paid on the second anniversary of the Separation
Date (or the immediately succeeding business day if such date is not a business
day).  RTI shall deduct from each installment payment all required withholdings
and deductions.  RTI shall also pay Employee his unpaid base salary through
November 12, 2013 and his accrued, unused vacation or compensatory time off in
the amount of $26,392 to be paid on January 1, 2014.  Aside from the
compensation set forth in this Section 3, Employee will not receive any
additional compensation, including but not limited to, bonuses, auto allowance,
or compensatory time off.


 

--------------------------------------------------------------------------------

 
4.            The Company will provide Employee with information covering his
health insurance entitlements under COBRA and other employee benefits upon the
Separation Date.  Such benefits will be provided pursuant to the terms and
conditions of the policies and, to the extent applicable, governing plan
documents applicable to the benefits in question.  Subject to any conflicting
terms of the governing plan documents, the treatment applicable under certain
benefit plans is described below:


 
(a)
Salary Deferral Plan / Deferred Compensation Plan / Executive Supplemental
Pension Plan.  If Employee participated in the Ruby Tuesday, Inc. Salary
Deferral 401(k) Plan or the Deferred Compensation Plan, Employee may receive
monies in accordance with the terms of those plans, but Employee will not be
allowed to make any contributions or receive Company matching contributions
under these plans with respect to any compensation otherwise payable to Employee
following the Separation Date.  The Employee will receive benefits payable, if
any, under the Executive Supplemental Pension Plan in accordance with the terms
of such plan, but the Employee will not earn any benefits under the plan with
respect to compensation otherwise payable to Employee following the Separation
Date.



 
(b)
Credit Union.  If Employee is currently a member of the Morrison Employees'
Federal Credit Union, he may continue to participate in that program, subject
only to observing the rules and qualifications governing participation.



 
(c)
Options / Restricted Stock / Performance Awards.  Exhibit B to this Agreement
contains a complete list of Employee’s outstanding Company-granted stock
options, restricted stock and/or performance cash awards.  Employee is not
eligible for any grants of restricted stock or options to acquire Company stock
following the Separation Date.  Employee’s rights under the Company-granted
restricted stock and/or stock options that he currently holds are controlled by
the terms of the applicable written restricted stock, stock option and/or
performance cash award or agreement, except as otherwise provided herein.



5.            Aside from the amounts to which Employee is entitled under the
terms of the Agreement, Employee acknowledges that he has received any and all
compensation and remuneration of any kind and character, including, but not
limited to, salary (other than salary accrued through the Separation Date),
bonuses, commissions, vacation, restricted stock, stock options, performance
cash and severance pay, which he may be entitled to receive from the Company at
any time now or in the future.  It is understood that the Company's offer is in
lieu of any other severance or separation pay.


6.   This Agreement shall in no way be construed as an admission by the Company
that it has acted wrongfully with respect to Employee or any other person or
that Employee has any rights whatsoever against the Company or any other
party.  The Company specifically disclaims any liability to or wrongful acts
against Employee or any other person on the part of itself, its employees or its
agents.


7.   Employee represents and warrants that Employee has not filed, nor assigned
to others the right to file, nor are there currently pending, any complaints,
charges, claims, grievances, or lawsuits against the Company with any
administrative, state, federal, or governmental entity or agency or with any
court.  Nothing herein is intended to or shall preclude Employee from filing a
 
 

--------------------------------------------------------------------------------

 
complaint and/or charge with any appropriate federal, state, or local government
agency or cooperating with said agency in its investigation.  Employee, however,
shall not be entitled to receive any relief or recovery in connection with any
complaint or charge brought against the Company, without regard as to who
brought said complaint or charge.


8.   Employee represents that he has returned any and all Company property
currently in his possession to a Company representative, including all
electronic property that Employee received from the Company and/or that Employee
used in the course of his/her employment with the Company and that are the
property of the Company, but excluding the Apple laptop computer, Serial No.
C02JT167DKQ5, issued to the Employee as of the Separation Date.  Employee
acknowledges and agrees that Employee will not delete, destroy or erase any data
stored on or associated with such property, including but not limited to data
stored on computers, phones, or other electronic devices.


9.   Employee acknowledges that he has access to Trade Secrets (as defined under
the Uniform Trade Secrets Act or other applicable law), which are the sole and
exclusive property of RTI.  Employee agrees that for the maximum period of time
following the Separation Date allowable under applicable law Employee shall not
reproduce, use, distribute or disclose any Trade Secrets to any other person
including without limitation, any competitors or potential competitors of RTI.


10.         As an employee of RTI, Employee has access to Confidential
Information (as defined herein).  Employee agrees to maintain the
confidentiality of all Confidential Information for a period of two (2) years
following the Effective Date.  For purposes of this Section, the term
“Confidential Information” means data and information relating to the business
of RTI which does not rise to the level of a Trade Secret and which is or has
been disclosed to Employee or of which Employee has become aware as a
consequence of or through Employee’s employment relationship with RTI (or such
subsidiary or affiliate) and which has value to RTI (or such subsidiary or
affiliate) and is not generally known to its competitors including, without
limitation, financial information, processes, manuals, technology, business
strategies, tactics and future restaurant opening schedules.  Confidential
Information shall not include (a) any data or information that (i) has been
voluntarily disclosed to the public by RTI (except where such public disclosure
was effected by Employee without authorization), (ii) has been independently
developed and disclosed by others or (iii) otherwise enters the public domain
through lawful means, or (b) Employee’s skills or experience developed in
connection with performance of job functions.


11.   For a period of six (6) months from the Effective Date, Employee shall not
perform any services of any type for the following competitors: Applebee’s,
Chili’s, T.G.I. Friday’s, O’Charley’s, Red Robin Gourmet Burgers, Olive Garden
or Outback Steak House unless Employee obtains the Company's prior written
consent. Employee and Company agree that this covenant is reasonable and
necessary to protect the business, interests and properties of the Company and
that the damages which Company will suffer in the event of Employee’s breach of
the foregoing covenant are impossible to quantify and determine.  Therefore, the
parties agree that in the event of each such breach, Company shall have all
rights and remedies available to it by law or in equity, including by way of
example and not of limitation, a temporary restraining order and temporary and
permanent injunctions to prevent a breach or contemplated breach of this Section
11 and to any other remedies, including forfeiture, as described in Section 15.


 

--------------------------------------------------------------------------------

 
12.   For a period of two (2) years from the Effective Date, Employee shall not,
for himself or on behalf of or for the benefit of any other person, corporation
or entity, seek to employ, solicit or recruit any employee of the Company, or a
subsidiary or affiliate of the Company, or any of their respective franchisees
or licensees for employment by any third party, or induce or encourage any such
employee to terminate such employment, nor will Employee knowingly provide the
name of any employee of the Company, any such subsidiary, affiliate, franchisee
or licensee for the purpose of solicitation or recruitment by any third
party.  The parties agree that the damages which the Company will suffer in the
event of the Employee’s breach of the foregoing covenant are difficult to
quantify and determine.  Therefore, the parties agree that in the event of each
such breach, the Employee may apply the remedies of forfeiture as described in
Section 15.


13.   Employee shall not disparage RTI or communicate any false or adverse
information about RTI, the terms of this Agreement, or any matter relating to
RTI’s restaurants or food products.  RTI shall not disparage or communicate any
false information about Employee, the terms of this Agreement, or Employee’s
skills or job performance.  Additionally, in response to reference requests from
a prospective employer, RTI will only state the Employee resigned and provide
his dates of employment and last position held.


14.   Employee agrees that upon reasonable notice, he will fully cooperate with
the Company and make himself available to assist the Company in transitioning
any duties or responsibilities to other employees or vendors, if
necessary.  Employee further agrees that he will fully cooperate and consult
with the Company, answer questions for the Company, and provide information as
needed by the Company from time to time on a reasonable basis, including but not
limited to cooperation in connection with litigation, audits, investigations,
claims, or personnel matters that arise or have arisen over actions or matters
that occurred or failed to occur during Employee’s employment with the
Company.  Employee agrees to assist the Company as a witness or during any
audit, investigation, or litigation (including depositions, affidavits and
trial) if requested by the Company.  Employee agrees to meet at reasonable times
and with the Company’s representatives, agents or attorneys for the purposes of
preparing for such activities.  To the extent practicable and within the control
of the Company, the Company will use reasonable efforts to schedule the timing
of Employee’s participation in any such activities in a reasonable manner to
take into account Employee’s then current employment, and will pay the
reasonable documented out-of-pocket expenses that the Company pre-approves and
that Employee incurs with respect to those activities.


15.   Employee acknowledges that the obligations and covenants of the Employee
set forth in Sections 7 through 14 are reasonable and necessary to protect the
business, interests and properties of the Company and are material to this
Agreement.  Therefore, the parties agree that in the event of any breach of any
such obligation or covenant, Company shall have all rights and remedies
available to it by law or in equity, including but not limited to a forfeiture
of any payments remaining as payable pursuant to Section 3 herein.  The Employee
acknowledges that all remedies available to the Company shall be cumulative.


16.   Employee acknowledges and agrees and understands that the consideration
described in Section 3 is not required by the Company’s policies and procedures
and that the consideration in Section 3 exceeds any and all pay and benefits to
which Employee already may have been entitled by contract or law and constitutes
good, valuable and sufficient consideration for Employee’s covenants and
agreements contained in this Agreement.  Except as contemplated by
 
 

--------------------------------------------------------------------------------

 
Section 5 above, Employee acknowledges, understands and agrees that Employee has
been paid in full for all hours that Employee has worked for the Company and
that Employee has been paid any and all compensation or bonuses which have been
earned by Employee through the date of execution of this Agreement.  Employee
acknowledges, understands and agrees that Employee has been notified of
Employee’s rights under the Family and Medical Leave Act (FMLA) and state leave
laws.  Employee further acknowledges, understands and agrees that Employee has
not been denied any leave requested under the FMLA or applicable state leave
laws and that, to the extent applicable, Employee has been returned to
Employee’s job, or an equivalent position, following any FMLA or state leave
taken pursuant to the FMLA or state laws.  Employee acknowledges, understands
and agrees that it is Employee’s obligation to make a timely report, in
accordance with the Company’s policy and procedures, of any work related injury
or illness.  Employee further acknowledges, understands and agrees that Employee
has reported to the Company’s management personnel any work related injury or
illness that occurred up to and including Employee’s last day of
employment.  Employee acknowledges, understands, and agrees that Employee has no
knowledge of any actions or inactions by any of the persons identified in the
Waiver of Rights or by Employee that Employee believes could possibly constitute
a basis for a clamed violation of any federal, state, or local law, any common
law or any rule promulgated by an administrative body.


17.   There are no other promises, agreements, or understandings between you and
the Company, and it is the intent of this Agreement that it embodies any and all
promises, agreements, and understandings between Employee and the Company.  No
changes or modifications may be made in the terms stated in this Agreement
unless made in writing and signed by Employee or his authorized representative
and an authorized representative of the Company.  This Agreement will inure to
the benefit of, and will be binding on both parties, and their personal
representatives, heirs, successors, and assigns.


18.   Employee acknowledges, understands and agrees that Employee will not
hereafter disclose any information concerning this Agreement to anyone other
than Employee’s immediate family, accountants, attorneys and other professional
representatives who will be informed of and bound by this confidentiality clause


19.   It is understood and agreed that if any provision or part of this
Agreement is found to be unenforceable, illegal, or inoperable, such provision
or part shall be severed, and all remaining provisions and parts of this
Agreement shall remain fully valid and enforceable.










[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
noted below.




 

Witness    RUBY TUESDAY, INC.      /s/ Angela Jacobus
 
  By: Scarlett May       Date:  12/03/13     Witness  EMPLOYEE     /s/ K LeBoeuf
 /s/ Robert LeBoeuf   Robert LeBoeuf       Date:  11/20/13

 
                                                                                            

 

--------------------------------------------------------------------------------

 



EXHIBIT A
WAIVER OF RIGHTS


I, Robert LeBoeuf, knowingly and voluntarily, agree to waive, settle, release
and discharge Ruby Tuesday, Inc., (the “Company”), its subsidiaries and
affiliates and their successors and assigns, and the officers, directors,
employees and agents of each of them (collectively the "Releasees") from any and
all claims, demands, damages, actions or causes of action, including any claims
for attorneys' fees which I have against the Releasees arising out of or
relating to my employment with the Company or the termination or other change of
status of my employment with the Company under the terms of the Agreement
executed by myself and containing an Effective Date of October 30, 2013 (the
“Separation Agreement”).  I understand this waiver includes any and all claims
relating to my employment with the Company or termination of my employment with
the Company as may be made under the (1) Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991; (2) the Americans with
Disabilities Act, as amended; (3) 42 U.S.C. § 1981; (4) the Age Discrimination
in Employment Act (29 U.S.C. §§ 621-624); (5) 29 U.S.C. § 206(d)(1);
(6) Executive Order 11246; (7) Executive Order 11141; (8) Section 503 of the
Rehabilitation Act of 1973; (9) Employee Retirement Income Security Act (ERISA);
(10) the Occupational Safety and Health Act; (11) the Worker Adjustment and
Retraining Notification (WARN) Act; (12)  the Family and Medical Leave Act; (13)
the Ledbetter Fair Pay Act; (14) Fair Labor Standards Act, and (15) other
federal, state and local discrimination laws, including those of the State of
Tennessee.


I further acknowledge that I am releasing, in addition to all other claims, any
and all claims based on any tort, whistle-blower, personal injury, defamation,
invasion of privacy or wrongful discharge theory; retaliatory discharge theory;
any and all claims based on any oral, written or implied contract or on any
contractual theory (including any offer letter or employment agreement); any
claims based on a severance pay plan; and all claims based on any other federal,
state or local Constitution, regulation, law (statutory or common), or other
legal theory, as well as any and all claims for punitive, compensatory, and/or
other damages, back pay, front pay, fringe benefits and attorneys’ fees, costs
or expenses.


I acknowledge and understand that I waive my right to file suit for any claim I
may have or assert against the Releasees including, but not limited to, those
which may arise under the laws and the statutes named in the paragraph above.  I
further waive my right to claim or receive damages as a result of any charge of
discrimination, which may be filed by me or anyone acting on my
behalf.  However, nothing in this Waiver shall be construed as preventing me
from bringing any action to enforce the terms of the Separation Agreement or
from pursuing any claims for unemployment or workers’ compensation or claims
that cannot be released by private agreement.

 

--------------------------------------------------------------------------------

 

EXHIBIT B
OPTIONS/RESTRICTED STOCK/PERFORMANCE CASH LIST




1.  
STOCK OPTION:

 
Grant
Date
Grant Price
Description/Notes
 
7/7/2009
$6.58
14,592 Stock Option (Right to Buy) will expire 90 days after separation
 
7/21/2010
$9.39
29,766 Stock Option (Right to Buy) will expire 90 days after separation
 
7/24/2013
$9.34
22,573 Stock Option (Right to Buy) will expire 90 days after separation
 
7/24/2013
$9.34
60,000 High-Performance Stock Option forfeited



2.  
RESTRICTED STOCK:

A.  
SERVICE-BASED RESTRICTED-STOCK AWARD:

 
Grant Date
Description/Notes
 
8/23/2011
6,353 Restricted Shares vest at separation *
 
7/24/2012
10,010 Restricted Shares vest at separation *
 
7/24/2013
5,353 Restricted Shares vest at separation *



B.  
PERFORMANCE-BASED RESTRICTED-STOCK AWARD:

 
Grant Date
Description/Notes
 
8/23/2011
1,588 Performance Shares vest at separation *

*subject to six-month hold after vesting


3.  
PERFORMANCE-BASED CASH INCENTIVE AWARD:

 
Grant Date
Description/Notes
 
8/23/2011
$6,250 Performance Cash Incentive, paid on November 6, 2013
 
7/24/2013
Performance Cash Incentive; amount to be determined Summer, 2014 and award, if
any, will vest upon determination of performance



 

--------------------------------------------------------------------------------